Exhibit 10.8

Pursuant to 17 CFR 240.24-b, confidential information has been omitted in

places marked “[***]” and has been filed separately with the Securities and

Exchange Commission pursuant to a Confidential Treatment Application

filed with the Commission

AMENDMENT NO. 3 (HUGHES)

THIS AMENDMENT NO. 3 (“Amendment”) to the MASTER DEVELOPMENT AND LICENSING
AGREEMENT between TerreStar Networks Inc. (“TerreStar”) and Elektrobit, Inc.
(“Elektrobit”), dated August 10, 2007, as amended (the “Agreement”), is made
this     th day of March, 2009 (“Effective Date”) by and between TerreStar and
Elektrobit (collectively, the “Parties”). Capitalized terms that are not
otherwise defined in this Amendment have the meaning defined in the Agreement.

BACKGROUND

A. TerreStar has entered into a Contract for the Design, Development and Supply
of Satellite Base Station Subsystem with Hughes Network Systems, LLC (“Hughes”)
dated February 6, 2007 as amended on April 13, 2007 (“Satellite Chipset
Agreement”) under which Hughes has granted a license to TerreStar for the use of
intellectual property related to the satellite chipset to be developed by Hughes
under the Satellite Chipset Agreement including the right to provide sublicenses
to TerreStar’s third party contractors.

B. The Parties desire to modify the Agreement to provide Elektrobit with a
license to use the Hughes intellectual property for purposes of development of
the Reference Phone.

AGREEMENT

1. Capitalized terms not otherwise defined in this Amendment have the meaning
defined in the Agreement.

2. TerreStar hereby grants to Elektrobit, and Elektrobit hereby accepts, a
limited, worldwide, royalty-free, and fully paid up, non-exclusive,
non-transferable in whole or in part, non-assignable right and license to use
the Hughes Satellite Chipset for the sole purpose of designing, developing,
manufacturing prototypes and testing the Reference Phone in fulfillment of
Elektrobit’s obligations under the Agreement. The “Hughes Satellite Chipset”
means the chips and associated software, in object code format only, and other
intellectual property owned or licensed by Hughes (including but not limited to
[***]) for the purpose of Hughes’ development, pursuant to the Satellite Chipset
Agreement, of the satellite baseband portion of the Reference Phone. As between
TerreStar and Elektrobit, the Hughes Satellite Chipset is a TerreStar-Furnished
Item.

3. Subject to Section 4 Elektrobit shall have the right to grant sublicenses,
without the right to further sublicense, under and in accordance with the
licenses granted in Section 2 for the sole purpose of designing, developing,
manufacturing prototypes and testing the Reference Phone throughout the world in
fulfillment of Elektrobit’s obligations under the Agreement. Any sublicense
granted by Elektrobit pursuant to this section shall be on terms and conditions
no less restrictive than those set forth herein.

4. Subject to Section 11 of the Agreement, Elektrobit hereby guarantees the
performance of all sublicensees to which it grants sublicenses in accordance
with Section 3 above, and shall be responsible for, and shall indemnify, defend
and hold harmless TerreStar and its officers, directors, employees, personnel
and agents from and against, any and all claims, damages and other costs arising
from, (i) any sublicensee’s breach of the terms of its sublicense agreement or
(ii) any sublicensee’s violation, misappropriation or misuse of the Hughes
Satellite Chipset.

 

Page 1 of 2



--------------------------------------------------------------------------------

5. Except as specifically amended, the Agreement remains in full force and
effect, and is ratified and confirmed.

IN WITNESS WHEREOF, the Parties have duly executed this Amendment as of the
Effective Date set forth above.

 

TERRESTAR NETWORKS INC.     ELEKTROBIT, INC.

/s/ Thomas J. Portman

   

/s/ Vesa Raudaskoski

Signature     Signature

VP of Contracts

   

President

Title     Title

Thomas J. Portman

   

Vesa Raudaskoski

Name     Name

March 27, 2009

   

March 28, 2009

Date     Date

 

Page 2 of 2